Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 14, filed July 06, 2021, with respect to the rejection of Claim 1, after its amendment to incorporate the limitations of Claim 3, under 35 U.S.C. 103 as unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, have been fully considered but they are not persuasive. The Applicant has argued that Yamashita teaches a positive resist composition, while Urano teaches a negative resist composition. And, as such, it would not have been obvious to a person having ordinary skill in the art to utilize Urano to modify Yamashita. This is not persuasive. A person having ordinary skill in the art would know quite well that the same polymer moieties appear in both positive and negative-type resist compositions. This is exemplified in Yamashita, wherein Yamashita (Lines [0030-0043] of English translation) specifically references a number of negative-type resist compositions in the prior art which teach similar polymer structures. Therefore, the rejection of Claim 1, amended to incorporate the limitations of Claim 3, is maintained.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
3.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

4.	Claims 1-2, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano.
5.	Regarding Claims 1-2, 5, 7, and 9-11, Yamashita teaches (Paragraphs [0012-0016]) a photosensitive resin composition. Yamashita teaches (Paragraphs [0034, 0072, and 0175]) an acid crosslinkable group-containing silicone resin. Yamashita teaches (Paragraphs [0103-0138]) a photoacid generator. Yamashita teaches (Paragraphs [0006, 0018, 0205, and 0208]) a white pigment, therein titanium dioxide, also referred to as titanium oxide. Yamashita teaches (Paragraphs [0067, 0072-0076, 0139-0144, and 0175]) the acid crosslinkable group is selected from epoxy, oxetane, and vinyl ether groups. Yamashita teaches (Paragraph [0019]) the white pigment has an average particle size of 0.001 to 0.20 μm. Yamashita teaches (Paragraph [0020]) the photosensitive resin composition comprising 5 to 60% by weight of the white pigment, therein including but not limited to titanium dioxide. MPEP 2131.03 Herein, the ranges cited in the prior art reference and the instant application overlap greatly and thus the prior art reference, herein Yamashita, is determined to provide “sufficient specificity” to constitute anticipation. Yamashita teaches (Paragraphs [0149-0150]) the photosensitive resin composition further comprising an antioxidant. Yamashita teaches (Paragraphs [0025-0032]) the photosensitive resin composition further comprising a solvent. Yamashita teaches (Paragraphs [0174-0179]) a pattern forming process. Yamashita teaches (Paragraphs [0174-0179]) coating the photosensitive resin composition onto a substrate to form a photosensitive resin coating thereon. Yamashita teaches (Paragraphs [0174-0179]) exposing the photosensitive resin coating to radiation, 
6.	However, Yamashita does not explicitly teach the epoxy-containing silicone resin comprising at least one of formulae A1 to A6 of the instant application. Furthermore, Yamashita does not explicitly teach e + f of formulae A5 and A6 of the instant application being greater than 0 and less than or equal to 1.
7.	Urano teaches (Paragraph [0048-0058]) the epoxy-containing silicone resin comprising at least one of formulae A1 to A6 of the instant application, wherein R1 to R4, are each independently a C1-C8 hydrocarbon group, m is an integer of 1 to 100, R15 is a hydrogen, x is an integer of 1, p, therein m, is an integer of 1 to 100, R11 to R14, therein R1 to R4, are each independently a C1-C8 hydrocarbon group, y is an integer of 1, R23 is a hydrogen, Y1, therein [V]p, is a single bond or methylene, R21 and R22, therein R7 and R8 respectively are each independently a C1-C4 alkyl or alkoxy group, g and h, therein both referred to as h, are each independently 0, 1 or 2, z is an integer of 1, R31 and R32 is a hydrogen, R33 is a C1 divalent hydrocarbon group. Urano teaches (Paragraph [0048-0058]) e + f of formulae A5 and A6 of the instant application may be greater than 0 and less than or equal to 1. Urano teaches (Paragraph [0038]) that photosensitive resin compositions, therein chemically amplified negative resist composition, therein disclosed can form fine patterns allowing for smaller pattern features, which are needed for higher density and higher integration chips.
8.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamashita to incorporate the teachings of Urano to have the epoxy-containing silicone resin comprising at least one of formulae A1 to A6 of the instant application and, wherein e + f of formulae A5 and A6 of the instant application being greater than 0 and less than or equal to 1. Doing so would allow for higher density and higher integration chips, as understood by Urano.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and in further view of Nakamura et al. (Japanese Patent Publication No. JP 2015-034961 A), hereinafter Nakamura.
10.	Regarding Claim 6, Yamashita in further view of Urano teaches all elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Yamashita teaches (Paragraphs [0006, 0018, 0205, and 0208]) the white pigment is titanium dioxide. However, Yamashita does not explicitly disclose surface treating with at least one of hydrous oxides of Al, Si and Zr, polyols, and organosilicon compounds the titanium dioxide particles.
11.	Nakamura teaches (Paragraph [0069]) the white pigment being titanium dioxide which is surface treated with at least one compound selected from the group consisting of hydrous oxides of Al, Si and Zr, polyols, and organosilicon compounds, therein referred to as silane coupling agents. Nakamura teaches (Paragraph [0069]) the surface treatment of the titanium dioxide improves their weather resistance.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamashita in further view of Urano to incorporate the teachings of Nakamura to have the titanium dioxide particles surface treated with at least one compound selected from the group consisting of hydrous oxides of Al, Si and Zr, polyols, and organosilicon compounds. Doing so would improve their weather resistance, as understood by Nakamura.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Japanese Patent Publication No. JP WO2014/065351 A1), hereinafter Yamashita, and in further view of Urano et al. (United States Patent Publication No. US 2013/0196114 A1), hereinafter Urano, and in further view of Baudin et al. (United States Patent Publication No. US 2004/0034115 A1), hereinafter Baudin.
14.	Regarding Claim 8, Yamashita in further view of Urano teaches all elements of the present claimed invention as set forth in Claim 1 above. However, Yamashita does not explicitly disclose the photosensitive resin composition further comprising a crosslinker.
15.	Baudin teaches (Paragraphs [0204-0210]) the photosensitive resin composition further comprising a crosslinker. Baudin teaches (Paragraphs [0204-0210]) the crosslinker provides greater crosslinking and molecular weight.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Yamashita in further view of Urano to incorporate the teachings of Baudin to have the photosensitive resin composition further comprising a crosslinker. Doing so would increase the crosslinking and molecular weight, as understood by Baudin.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/01/2021